IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60169
                        Conference Calendar



EDWARD WHITAKER,

                                         Plaintiff-Appellant,

versus

WALTER BOOKER, Superintendent, Community Service Director at
Parchman; JOHN WALLER, Chairperson on Classification Committee at
Parchman; VICTORIA GRANDERSON, Correctional Officer, Trainee,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:00-CV-223-B-A
                       - - - - - - - - - -
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Edward Whitaker, Mississippi prisoner #R8074, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).    Whitaker

asserted a “failure-to-protect” claim arising from another

inmate’s stabbing of him.   Whitaker has not sufficiently alleged

deliberate indifference because he has failed to allege that

prison officials knew that he faced a substantial risk of serious

harm and that the officials disregarded that risk by failing to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 01-60169
                                 -2-

take reasonable measures to abate it.      Farmer v. Brennan, 511

U.S. 825, 847 (1994).    The district court did not err in

dismissing his complaint as frivolous.

     Whitaker’s appeal is frivolous, and it is hereby DISMISSED.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.   Whitaker is WARNED that the district court’s dismissal

of the present case as frivolous and this court’s dismissal of

his appeal as frivolous count as two strikes against him for

purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).

     APPEAL DISMISSED.